Title: From George Washington to Elias Boudinot, 23 June 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Sir
                     Head Quarters June 23d 1783
                  
                  I think it expedient to transmit to your Excellency a Copy of the Correspondence which has taken place between our Commissioners for superintending Embarkations in New York, and myself—from their several Reports, Memorials, and Remonstrances, Congress will be informed of the almost total inefficacy of the Measures which have been adopted for carrying the 7th Article of the Provisional Treaty into effect.
                  Finding that merely the superintendance of Embarkations, (and that only when called upon by the British) without the power of restraining the Property of the Inhabitants of the United States from being carried away, could be of little utility—having been also informed that the departure of all Negroes (who choose to go away) indiscriminately and without examination, in private Vessels, is, if not publickly allowed, at least connived at—and conceiving this is the only species of property that can at present require attention: I cannot think there will be much advantage in continuing our Commissioners any longer at New York, and I take the liberty therefore to suggest whether it would not be eligible to revoke the Commission—Indeed, I should have thought myself authorized to decide upon this point, had I not apprehended it might eventually involve consequences of considerable national concern—it was on this account I deemed it more expedient to lay the state of the business before Congress, and to ask their farther Orders on the subject.  I have the honor to be with the greatest respect and esteem Sir Your Excellencys Most Obedt Servant
                  
                     Go: Washington
                  
                  
                     P.S.  I am favoured with your Letter of the 14th and will cause immediate attention to be paid to the Contents of it.
                  
                  
               